DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 3-9, 11-14 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Shubs, Jr. et al. (U.S. Patent Application 20170106883) (hereafter Shubs).

In regards to claim 1, Shubs teaches a drawing component generation device [Fig. 2; e.g. user interface, 0028, 0050] that generates a drawing component [e.g. information, e.g. Each visual indicator 110 may be displayed on a separate respective graphical representation 104 of the selected asset 16, and each graphical representation 104 may be individually selectable by the user, 0045] when a display device [Fig. 2; e.g. display, 0028] installed in a train [e.g. the user interface including the display is located inside an operator station of locomotive, 0028] is to display a status [Fig. 4; e.g. one or more operational statuses or fault conditions, 0036-0039] of a device [e.g. each asset and associated system and components, 0002, 0036] installed in a car [Fig. 5; e.g. locomotive, 0002, 0036] of the train on a display screen [e.g. touch screen, 0028] using the drawing component, the drawing component generation device comprising: 
a receiver [Fig. 2; e.g. data entry module, 0028] to provide an input screen [e.g. touch screen, 0028] displaying entries for information [e.g. displaying data entries, 0028] for use in generation of the drawing component, based on a train display definition [Fig. 8; e.g. graphical representation of the train, 0053-0055] that defines a train formation pattern [e.g. relative or absolute order, 0054-0055] representing an arrangement of cars in a formation of the train [e.g. order of assets such as one or more locomotives and a series of linked rail vehicles of an associated train, 0054-0055, also see 0002], and on a device layout definition [Fig. 5; e.g. graphical representation of the selected asset, 0044-0045] that defines a layout pattern representing a device layout in the car [e.g. The list of asset systems including components may be ordered such that any asset systems that require attention or have failed are listed first, thereby allowing the user to quickly identify systems needing attention, 0044-0045], and to receive an e.g. receive user inputs of information from the train, 0028]; and 
generation circuitry [e.g. controller including microprocessors, 0041-0042] to generate the drawing component based on the train display definition [Fig. 8; e.g. the controller generates an asset view area using the graphical representation of the train, 0053-0055], on the device layout definition [Fig. 5; e.g. the controller generates a system priority area using the graphical representation of the selected asset, 0044-0046], on input information being information input from the user on the receiver [Fig. 5; e.g. the controller generates visual indicators of the system components using the input information from the components, 0028, 0045], and on a display pattern definition that defines display content relating to the status of the device [Fig. 3, 4; e.g. one or more operational statuses or fault conditions by displaying fault codes or colors, 0036-0039, 0047, 0064], wherein 
the receiver provides, as the entries for information [e.g. the train information and asset information are updated by an authorized user, 0035], an entry for a car including a device to be displayed in the drawing component [Fig. 5; e.g. list of trains and its components that are selectable are displayed as symbols and visual indicators, 0043-0047], an entry for a number of devices installed in each of the cars [e.g. user selection for a list of subsystems and components for each train, 0047-0049], an entry for the layout pattern [e.g. The list of asset systems including components are selectable, 0044-0045], an entry for identification information of the drawing component [e.g. a serial number for the asset, 0035], and an entry for a first number of an item number [e.g. fault code such as risk level number, 0035-0039, 0044] that identifies a status [Fig. 3, 4; e.g. one or more operational statuses or fault conditions, 0036-0039] to be displayed in the drawing component, and the receiver receives an input of information for each of the entries from the user [e.g. receive user inputs of information from the train, 0028].

In regards to claim 3, Shubs teaches the drawing component generation device according to claim 1, wherein the generation circuitry generates a drawing component that allows a display to be provided in a display color dependent on the status [e.g. each asset component may be shown in a certain color, the color being indicative of the operational status, 0047] of the device, based on a color pattern [e.g. fill patterns, 0047] included in the display pattern definition.

In regards to claim 4, Shubs teaches the drawing component generation device according to claim 1, wherein the generation circuitry generates a drawing component that allows a display image to be displayed that is dependent on the status of the device [e.g. symbols that resemble components of an associated asset system and indicate the operational status of the components, 0047-0048], based on an image pattern [e.g. fill patterns, flashing objects, shadowing, 0047] included in the display pattern definition.

In regards to claim 5, Shubs teaches the drawing component generation device according to claim 1, wherein the generation circuitry generates a drawing component that allows a displayed text to be displayed that is dependent on the status of the device e.g. displaying ATTN as the operational status of the system and its components, 0044], based on a text pattern [e.g. OK, ATTN, FAIL, etc, 0044] included in the display pattern definition.

In regards to claim 6, Shubs teaches the drawing component generation device according to claim 1, comprising: 
a memory [e.g. memory of mobile computer, 0050, also see 0041] to store the drawing component; and 
modification circuitry [e.g. microprocessor of mobile computer, 0050, also see 0041] to, upon reception by the receiver of input information different in content from input information received upon generation with respect to the drawing component stored in the memory, modify the drawing component stored in the memory and relating to the input information received [e.g. the train information and asset information are updated by an authorized user, 0035].

In regards to claim 7, Shubs teaches a display system [Fig. 2; e.g. asset management system, 0018] comprising: 
the drawing component generation device according to claim 1 [Fig. 2; e.g. the asset management system comprises the user interface, 0018, 0028]; and 
a display device [Fig. 2; e.g. display, 0028] to display the status of the device installed in the car of the train [e.g. The display of the user interface is located inside an operator station of locomotive. It is used to display one or more operational statuses or fault conditions of the assets and its components, 0028, 

In regards to claim 8, Shubs teaches the display system according to claim 7, wherein the display device obtains by computation a new value [e.g. value limit, 0037-0039] of a signal [e.g. operating parameter, 0037-0039] indicating one status of a specified device [e.g. operational status of a component, 0037-0039] using a plurality of values of signals each representing the status of the device [e.g. value limits for satisfactory, attention, or failed status, 0037-0039], and provides a display depending on a computed value obtained, using the drawing component [e.g. Based on the fault code, the associated diagnostic information, and/or other information, controller 68 may be configured to generate a maintenance message and display the message to a user via a graphical user interface (GUI), 0042, also see 0036].

In regards to claim 9, the claim recites similar limitations as claim 1 but in method form.  Therefore, the same rationale as claim 1 is applied.

In regards to claim 11, the claim recites similar limitations as claim 3.  Therefore, the same rationale as claim 3 is applied.

In regards to claim 12, the claim recites similar limitations as claim 4.  Therefore, the same rationale as claim 4 is applied.



In regards to claim 14, the claim recites similar limitations as claim 6.  Therefore, the same rationale as claim 6 is applied.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDREW SHIN whose telephone number is (571)270-5764. The examiner can normally be reached Monday - Friday from 11:00AM to 7:00PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer Mehmood can be reached on 5712722976. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and 





/ANDREW SHIN/Examiner, Art Unit 2612                                                                                                                                                                                                        
/ANTONIO A CASCHERA/Primary Examiner, Art Unit 2612